                Case 1:19-cv-03244-AJN Document 20 Filed 06/12/19 Page 1 of 1


                                                            Weil, Gotshal & Manges LLP

                                                                                               767 Fifth Avenue
                                                                                      New York, NY 10153­0119
                                                                                            +1 212 310 8000 tel
                                                                                           +1 212 310 8007 fax
BY ECF
                                                                                          Christopher L. Garcia
                                                                                               +1 (212) 310­8896
June 12, 2019                                                                        christopher.garcia@weii.com


The Honorable Alison J. Nathan
United States District Court for the
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re: Securities and Exchange Commission v. Abraaj Investment Management Limited et al.,
    Case No: l:19­cv­03244­AJN

Dear Judge Nathan:

        We represent Defendant Abraaj Investment Management Limited ("AIML") in the above­
captioned action. We are writing pursuant to Rule l.D of Your Honor's Individual Practices in Civil Cases
to request an extension to August 21, 2019, to answer, move, or otherwise respond to the complaint.
Plaintiff, the Securities and Exchange Commission ("SEC"), filed its complaint on April 12, 2019, and
attempted to effect service of the summons and complaint on AIML on May 24, 2019. If service were
proper, AIML's responsive pleading would be due on June 14, 2019. AIML does not contest service of
the summons and complaint.

        This is AIML's first such request, and the SEC has agreed to the extension. We respectfully request
that the Court grant the extension.




cc: All counsel via ECF
